                      Case 6:19-ap-00030-KSJ            Doc 72     Filed 08/18/20     Page 1 of 2

[noftrnsa] [Notice Regarding Filing of Transcript AP]


                                         UNITED STATES BANKRUPTCY COURT
                                            MIDDLE DISTRICT OF FLORIDA
                                                 ORLANDO DIVISION

In re:                                                  Case No. 6:18−bk−06821−KSJ
                                                        Chapter 7
Don Karl Juravin


________Debtor(s)________/

Federal Trade Commission




           Plaintiff(s)


vs.                                                     Adv. Pro. No. 6:19−ap−00030−KSJ


Don Karl Juravin




________Defendant(s)________/


  NOTICE REGARDING FILING OF TRANSCRIPT AND DEADLINE FOR FILING NOTICE OF INTENT TO
                          REQUEST REDACTION OF TRANSCRIPT

   Notice is hereby given that an official transcript of a proceeding held on June 25, 2020 has been filed on August
17, 2020 , by the court reporter in the above captioned matter.

    Under Administrative Order FLMB−2009−7, within seven (7) calendar days of the date of service of this notice,
the parties shall file with the court a local form "Notice of lntent to Request Redaction of Transcript." Parties timely
filing the local form "Notice of lntent to Request Redaction of Transcript" shall, within 21 calendar days of the date
the transcript was docketed, unless otherwise ordered by the court, file a "Statement of Personal Data Identifier
Redaction Request" which shall indicate, by page and line number, the location of the personal data identifiers for
which redaction is being requested. Since the "Statement" once filed, will appear as a public document on the docket,
the "Statement" should be worded so as not to contain unredacted personal identifiers.

   Parties to the case who are (or represent) persons whose personal data identifier may appear in the transcript and
who wish to review the unredacted transcript may either purchase a copy of the transcript from the court reporter or
view a copy of the transcript at no charge in any of the clerk's three divisional offices.

   If a "Notice of Intent to Request Redaction of Transcript" has not been filed by the deadline indicated above,
absent further order of the court, the transcript will be made available on the docket as a publicly accessible
document, subject to applicable access charges.

         DATED on August 18, 2020 .

                                          FOR THE COURT
                                          Sheryl L. Loesch , Clerk of Court
                                          George C. Young Federal Courthouse
                                          400 West Washington Street
                   Case 6:19-ap-00030-KSJ         Doc 72   Filed 08/18/20   Page 2 of 2

                                    Suite 5100
                                    Orlando, FL 32801




Copies Furnished to All Parties to the Hearing
